THE THIRTEENTH COURT OF APPEALS

                                   13-20-00017-CV


                 JERRY PEREZ D/B/A LIGHTHOUSE INVESTMENTS
                                      v.
                           DITECH SERVICING, LLC


                                  On Appeal from the
                  County Court at Law No. 4 of Hidalgo County, Texas
                         Trial Court Cause No. CL-11-3719-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment vacated and the case is DISMISSED. Costs of the appeal are adjudged

against the appellant.

      We further order this decision certified below for observance.

November 18, 2021